HEA~o~EY                   GENERAL
                              OR-TEXAS



                              September 25, 1959


Honorable Howard D. Dodgen                 Opinion No. WW-710
Executive Secretary
Game & Fish Commission                     Re:     May shrimp trawls larger than
Austin, Texas                                      10 feet be used for taking legal
                                                   size shrimp in Carancahua Bay,
Dear Mr. Dodgen:                                   Matagorda County?

         Your request for an opinion reads, in part, as follows:

               "Section 1 of House Bill 12 of the Regular
          Session of the Fifty-sixth Legislature establish-
          es the purpose and scope of the Texas Shrimp Con-
          servation Act.

               "The question has arisen as to whether or not
          this Act, because of this section, has repealed the
          former special law which prohibits shrimping in
          Carancahua Bay in Matagorda County, Texas, except
          for the use of a small trawl for taking bait.



          Section 1 of the Texas Shrimp Conservation Act, Chapter 187, Acts
56th Leg. 1959, reads s.sfollows:
               *,. . . it is further declared by the Legis-
          lature of Texas to be the public policy of this
          State that any and all laws, acts, bills, rules,
          regulations, proclamations or orders relating to
          shrimp or the shrimp industry shall be carried
          out under this Act, any other provision of the
          law to the contrary notwithstanding; provided,
          ,however,nothing in this Act shall be construed
          to affect or repeal any existing laws that close
          any bay or other area of the inside waters to
          the taking or catching of shrimp throughout the
          entire year", (Emphasis added.)

          H. B. 744, ch. 66, Acts 46th Leg., 1939, as amended in part by H. B.
820, Acts 47th Leg., 1941, as amended by H. B. 192, ch. 159, Acts 55th Leg.,
Regular Session 1957, made it unlawful, among other things, to catch shrimp,
with the exception of a minnow seine or bait trawl of not more than 10 feet in
width at its mouth for catching bait, in Calhoun, Matagorda and Jackson
counties.
Eonarable Howard D. Dodgen, Page 2.   (WW-710)



          For H. B. 744 to be included in the exceptions to Section 1, it must
be found that it closed the area~involved to the taking or catching of shrimp.
Sec. 6 of Ii.B. 12 states:

              "Sec. 6.(a) It shall be unlawful at any time
         except for a Commercial Bay-Bait Shrimp Boat operat-
         or during the period from August 15th through De-
         cember 15th, both dates inclusive, of each year
         (said period being designated as the 'open season'
         for said Inside waters for any such Commercial Bay-
         Bait Shrimp Boat operators),for any person (except
         for catching bait shrimp as otherwise herein provided)
         to take or catch, or to attempt to take or catch,
         shrimp of any species or size 0 . . provided, how-
         ever, it shall be lawful for any commercial Bay-Bait
         Shrimp Boat operator to take, within the inside
         waters, . . . not to exceed more than a total of two
         hundred fifty (25O),pounds of heads-on shrimp .,. .
         per boat per calendar day, during the closed season
         of the inside waters, . .,.". (Emphasis added.)

          It can be seen~that using the terminology of H. B.,12 an area is
not closed to the taking of bait shrimp even during the closed season.

          Upon looking over the general and special statutes of Texas on
shrimp, it was noted that there are no laws that close any,bays or other
areas of the inside waters of this State to the taking or catching of shrimp
throughout the entire year, if you include the taking of bait shrimp;

          Since this statute should receive a reasonable construction, and
we must assume the I&gislature would not do a meaningless thing, Section 1
of H. B. 12 must refer to a closed season,as contained in Sec. 6(a) of
H. B. 12. See Bisselle v. State, 116 S.W.2d 385, 134 Tex. Cr. R. 467 (1938),
Walker Y. Koger, 99 S.W.2d 1034 (1936) error dis., or Singer v. Schoenfeld,
269 S.W.2d 561, ref. n.r.e.

          It follows therefore that Carancahua Bay is still closed to shrimp-
ing except for the use of minnow seines and bait trawls for taking bait.




                                 SUMMARY

                  Shrimp trawls larger than 10 feet may
              not be used for taking legal size shrimp
Honorable Howard D. Dodgen, Pa$e 3.   m+7100)



              in Carancahua Bay, Matagorda County.

                                           Yours very truly,

                                          WILL WILSON
                                          Attorney General of Texas


                                                                     9+-j*
                                           BY
                                                Cecil Cammack, Jr.
                                                Assistant
cc:aw
APPROVED:

OPINIONcOMMlTrEE:

Geo. P. Blackburn, Chairman

William T. Blackburn
Marvin F. Sentell
William D. Armstrong

REXIIMEI FOR THEATPORNEY   GENERAL
BY:
    W. V. Geppert